Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 1 of 17 PageID: 502
                                                           [Docket No. 16]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  JOHN GERICKE, individually and
  on behalf of all individuals
  similarly situated,
                                            Civil No. 20-3053 (RMB/AMD)
                    Plaintiff,

        v.                                  OPINION

  TRUIST, et al.,

                    Defendants.



 APPEARANCES:
 LEWIS G. ADLER
 LAW OFFICE OF LEWIS ADLER
 26 NEWTON AVENUE
 WOODBURY, NEW JERSEY 08096

       On behalf of Plaintiff

 DAVID G. MURPHY & DIANE A. BETTINO
 REED SMITH, LLP
 136 MAIN STREET, SUITE 250
 PRINCETON, NEW JERSEY 08540

       On behalf of Defendant


 RENÉE MARIE BUMB, United States District Judge

       This matter comes before the Court on the Motion to Dismiss

 brought by Defendant Truist Bank (“Truist”). [Docket No. 16.] For

 the reasons expressed below, the Court will grant Truist’s Motion.
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 2 of 17 PageID: 503



 I.    FACTUAL BACKGROUND1

       This putative class action stems from a consumer installment

 loan taken out by Plaintiff John Gericke (“Gericke”) sometime prior

 to 2012. In early 2012, Susquehanna Bank obtained a judgment in

 the amount of $244,248.49 against Gericke and his wife Barbara

 Gericke (“Mrs. Gericke”).2 The judgment (number J-062680-12) was

 levied against the personal and real property of the Gerickes.

 This real property included Gericke’s property at 248 Hampshire

 Drive, Deptford, New Jersey (the “Property”).

        Over the next several years, Gericke failed to satisfy the

 judgment. He attempted to reach a settlement with Truist, but

 negotiations proved unsuccessful. Therefore, on or about January

 10, 2018, Truist issued a 2018 Form 1099-C to Gericke. This 1099-

 C indicated that $199,427.80 was the “[a]mount of debt discharged”

 due under “[i]dentifiable event code G.” [Docket No. 1-2, Exhibit

 1.] Code G represents a “[d]ecision or policy to discontinue

 collection.” [Id.]


 1 This factual background is taken from the Complaint, exhibits
 attached thereto, and matters of public record. See Schmidt v.
 Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (stating that a court may
 “generally consider only the allegations contained in the
 complaint, exhibits attached to the complaint and matters of public
 record”) (citing Pension Benefit Guar. Corp. v. White Consol.
 Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).
 2 Susquehanna Bank merged with Branch Banking and Trust Company
 (“BB&T”) effective August 1, 2015. Thereafter, on December 7, 2019,
 SunTrust Bank merged into BB&T to form Truist Bank, the Defendant
 here.
                                      2
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 3 of 17 PageID: 504



       Gericke alleges that the issuance of the Form 1099-C should

 have resulted in the debt being forgiven and/or the judgment being

 voided. Truist, on the other hand, argues that the debt was not

 forgiven, nor the judgment voided, by the Form 1099-C because the

 “1099-C was filed in accordance with IRS regulations (IRS code

 section 6050P) to report unpaid debt as income. The bank’s filing

 of the 1099-C in compliance with IRS regulations does not release

 [Truist Bank’s] judgment as it has not been settled or paid.” [Id.,

 Exhibit 4.] This dispute is the crux of this matter.

 II.   PROCEDURAL HISTORY

       On January 27, 2020, Gericke filed the Complaint against

 Truist in the Superior Court of New Jersey, Gloucester County,

 under docket number L-112-20. [See id., Exhibit A.] The Complaint

 alleges a putative class of “New Jersey citizens who have received

 loans held by defendants that were the subject of judgments entered

 against those citizens and who received from defendants a 1099-c

 [sic] form regarding the judgment.” [Id., ¶ 84.] It alleges that

 Truist violated the New Jersey Consumer Fraud Act (“CFA”) and the

 New Jersey Truth-in-Consumer Contract, Warranty and Notice Act

 (“TCCWNA”) by issuing 1099-Cs while taking “the position that

 plaintiffs still owe defendants a substantial debt, failing to

 confirm for plaintiffs that the debt is forgiven and failing to

 rescind the 1099-C form.” [Id., ¶ 40.] The Complaint lists three

 Counts under the CFA and the TCCWNA.

                                      3
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 4 of 17 PageID: 505



       Truist removed this action to this Court on March 19, 2020.

 [Docket      No.   1.]   The    parties       exchanged    pre-motion     letters,

 consistent with the Court’s Individual Rules and Procedures, in

 June 2020. [Docket Nos. 12, 14.] Thereafter, Truist filed the

 pending Motion to Dismiss on July 13, 2020. [Docket No. 16.]

 Gericke timely filed his brief in opposition on July 23, 2020.

 [Docket No. 17.] Truist timely replied on August 10, 2020. [Docket

 No.   18.]    Thereafter,      the   Court     ordered    the   parties   to   file

 supplemental briefs, [Docket No. 21], which they did, [Docket Nos.

 22-23]. The Court held oral argument on March 17, 2021.

 III. JURISDICTION

       The Court exercises subject matter jurisdiction pursuant to

 28 U.S.C. § 1332. Truist is citizen of North Carolina because it

 is a North Carolina State-Chartered Bank with its principal place

 of business in Charlotte, North Carolina. [See Docket No. 1, ¶ 9.]

 Gericke is a citizen of New Jersey. [Id., ¶ 10.] Therefore, the

 parties are completely diverse for purposes of subject matter

 jurisdiction. Moreover, the amount in controversy exceeds $75,000.

 [Id., ¶ 11.] Subject matter jurisdiction exists on the basis of

 diversity jurisdiction.

 IV.   STANDARD

       When considering a motion to dismiss for failure to state a

 claim upon which relief can be granted pursuant to Federal Rule of



                                           4
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 5 of 17 PageID: 506



 Civil Procedure 12(b)(6),3 a court must accept all well-pleaded

 allegations in the complaint as true and view them in the light

 most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

 351   (3d   Cir.   2005).   It   is   well-settled   that   a   pleading   is

 sufficient if it contains “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” FED. R. CIV. P.

 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitle[ment] to

 relief’ requires more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do . . .

 .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

 in original) (citations omitted) (citing Conley v. Gibson, 355

 U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Of Psychiatry & Neurology,

 Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478

 U.S. 265, 286 (1986)).

       To determine the sufficiency of a complaint, a court
       must take three steps. First, the court must “tak[e]
       note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations
       that, “because they are no more than conclusions, are
       not entitled to the assumption of truth.” Third, “whe[n]
       there are well-pleaded factual allegations, a court
       should assume their veracity and then determine whether
       they plausibly give rise to an entitlement for relief.”

 3 The parties agreed at oral argument that the motion to dismiss
 standard applies here and that the Motion would not need to be
 converted to a Motion for Summary Judgment.
                                        5
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 6 of 17 PageID: 507




 Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

 in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

 U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

 only the allegations contained in the complaint, exhibits attached

 to the complaint and matters of public record.” Schmidt, 770 F.3d

 at 249 (citing Pension Benefit Guar. Corp., 998 F.2d at 1196).

        A district court, in weighing a motion to dismiss, asks “not

 whether   a   plaintiff    will   ultimately        prevail    but   whether    the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

 in Twombly expounded the pleading standard for ‘all civil actions’

 . . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

 2009) (“Iqbal . . . provides the final nail in the coffin for the

 ‘no set of facts’ standard that applied to federal complaints

 before Twombly.”). “A motion to dismiss should be granted if the

 plaintiff is unable to plead ‘enough facts to state a claim to

 relief that is plausible on its face.’” Malleus, 641 F.3d at 563

 (quoting Twombly, 550 U.S. at 570).

 V.     ANALYSIS

        As noted above, this case alleges violations of the CFA and

 Section 15 of the TCCWNA. First, to state a claim under the CFA,

 a    plaintiff    must   allege   “(1)       an   unlawful    practice,   (2)    an


                                          6
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 7 of 17 PageID: 508



 ‘ascertainable loss,’ and (3) ‘a causal relationship between the

 unlawful   conduct    and   the   ascertainable    loss.’”   Gonzalez    v.

 Wilshire Credit Corp., 25 A.3d 1103, 1115 (N.J. 2011) (quoting

 N.J.S.A. § 56:8-19). The CFA defines an “unlawful practice” as the

       use or employment by any person of any unconscionable
       commercial practice, deception, fraud, false pretense,
       false promise, misrepresentation, or the knowing,
       concealment, suppression, or omission of any material
       fact with intent that others rely upon such concealment,
       suppression or omission, in connection with the sale or
       advertisement of any merchandise or real estate, or with
       the subsequent performance of such person as aforesaid,
       whether or not any person has in fact been misled,
       deceived or damaged thereby.

 N.J.S.A. § 56:8-2.

       Second, to state a claim under the TCCWNA, the plaintiff is

 required to establish four elements:

       [F]irst that the defendant was a “seller, lessor,
       creditor, lender or bailee or assignee of any of the
       aforesaid”; second, that the defendant offered or
       entered into a “written consumer contract or [gave] or
       display[ed] any written consumer warranty, notice or
       sign”; third, that at the time that the written consumer
       contract is signed or the written consumer warranty,
       notice or sign is displayed, that writing contains a
       provision that “violates any clearly established legal
       right of a consumer or responsibility of a seller,
       lessor, creditor, lender or bailee” as established by
       State or Federal law; and finally, that the plaintiff is
       an “aggrieved consumer.”

 Spade v. Select Comfort Corp., 181 A.3d 969, 976 (N.J. 2018)

 (quoting N.J.S.A. §§ 56:12-15, 17); see also Patterson v. Forever

 21, Inc., 2018 WL 5313920, at *4 (D.N.J. Oct. 26, 2018) (quoting

 Spade, 181 A.3d at 976).


                                      7
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 8 of 17 PageID: 509



       Critical   to   this   Motion,       both   the   CFA   and   the   TCCWNA,

 therefore, require that the defendant engage in an “unlawful

 practice” or “violate[] any clearly established legal right.”

       Here, Gericke alleges that Truist acted unlawfully by, in

 essence, issuing a Form 1099-C without actually cancelling the

 debt or judgment in question. Therefore, the crux of this matter

 is whether or not the issuance of a Form 1099-C automatically means

 that the underlying debt is in fact forgiven or the underlying

 judgment is in fact voided. All of Gericke’s claims depend on this

 issue. Gericke rests his case on the proposition that

       [c]reditors such as defendant[] should not send
       borrowers such as plaintiff[] a 1099-C form unless the
       debt is really canceled by defendants. If, after issuing
       a 1099-C form, creditors such as defendant[] fail to
       confirm for debtors such as plaintiff[] that the debt is
       forgiven, they should rescind the 1099-C form.
       Otherwise, the unrescinded [1]099-C form violates
       applicable federal regulations

 such as 26 C.F.R. Part 1 and 26 U.S.C. § 6050P. [Docket No. 1-2,

 ¶ 16.]4

       Gericke,     however,     fundamentally           misunderstands        the

 ramifications of the issuance of a Form 1099-C. Pursuant to 26

 U.S.C. § 6050P, “[a]ny applicable entity which discharges (in



 4 Gericke also argues that the fact that the IRS amended one of
 its regulations, known as the 36-month rule, in 2017 is somehow
 relevant. However, the 36-month rule would apply to Forms 1099-C
 coded with the letter “H.” This case involves a Form 1099-C coded
 with the letter “G.” Therefore, this aspect of Gericke’s argument
 is irrelevant. [See Docket No. 16-1, at 12-14.]
                                        8
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 9 of 17 PageID: 510



 whole or in part) the indebtedness of any person during any

 calendar year shall” file a 1099-C that “set[s] forth” “(1) the

 name, address, and TIN of each person whose indebtedness was

 discharged during such calendar year, (2) the date of the discharge

 and the amount of the indebtedness discharged, and (3) other such

 information as the Secretary may prescribe.” 26 U.S.C. § 6050P(a);

 see also Lewis v. Synchrony Bank, Civil Action No. 20-cv-3090,

 2021 WL 307546, at *2 (D.N.J. Jan. 28, 2021) (quoting 26 U.S.C. §

 6050P). Although “discharge” is not defined explicitly by the

 statute,     the   term   must   be   afforded      its   meaning   in   context.

 Creatures of tax law, “discharge” and “actual discharge” are

 distinct terms. As Truist has argued, “discharge” is a nuanced

 term in the context of tax law. The Tax Court has held that

 “[d]ischarge of a debt occurs when it becomes clear that the debt

 will never be repaid.” Cozzi v. Comm’nr, 88 T.C. 435, 445 (1987)

 (citing United States v. S.S. White Dental Mfg. Co., 274 U.S. 398

 (1927)). “The determination of whether a discharge of indebtedness

 has occurred for tax purposes is extremely fact sensitive, often

 turning on the subjective intent of the creditor as manifested by

 an objectively identifiable event.” Owens v. Comm’nr, 84 T.C.M.

 (CCH) 419, 422 T.C. Memo. 2002-253 (2002), aff’d in part, rev’d in

 part   and    remanded,    67    F.   App’x   253    (5th   Cir.    2003).   This

 realization that a debt will not be repaid, however, is distinct

 from the cancellation or actual discharge of the debt. Indeed, the

                                         9
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 10 of 17 PageID: 511



 Tax   Code    contemplates     the   multiplicity    of   the   meaning      of

 “discharge” in the tax context. For instance, Section 108, like

 Section 6050P, repeatedly modifies “discharge” with the phrase “in

 whole or in part.” See 26 U.S.C. § 108(a)(1), (f)(1). The Court

 agrees with Truist’s conclusion that “[i]mplicit within the term

 ‘discharge’ itself under the Tax Code . . . is the notion that

 there are varying degrees; i.e., in whole or in part, as well as

 ‘discharge’ and ‘actual discharge.’” [Docket No. 23, at 5.]

       The Court further finds that the regulations that implement

 26 U.S.C. 6050P       are consistent with the statute. They,              too,

 distinguish “discharge” and “actual discharge.” Under 26 C.F.R. §

 1.6050P-1(b)(2)(i)(G), “[t]here are eight delineated events that

 can trigger the filing and issuance of a Form 1099-C,” including,

 relevant     here,   the   “discharge    of   indebtedness   pursuant   to   a

 decision by the creditor, or the application of a defined policy

 of the creditor, to discontinue collection activity and discharge

 debt.” Lewis, 2021 WL 307546, at *2 (quoting 26 C.F.R. § 1.6050P-

 1(b)(2)(i)(G)). To “most” courts, “the issuance of a Form 1099-C

 does not automatically discharge a debt.” Id. (quoting Johnson v.

 Branch Banking & Tr. Co., No. 3:18-CV-150-CRS, 2018 WL 4492478, at

 *2 (W.D. Ky. Sept. 19, 2018); see, e.g., FDIC v. Cashion, 720 F.3d

 169, 176-81 (4th Cir. 2013); Cadle v. Neubauer, 562 F.3d 369, 374

 (5th Cir. 2009); Wells Fargo Advisors, LLC v. Mercer, 735 F. App’x

 23 (7th Cir. 2018). Conversely, a small minority of courts has

                                         10
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 11 of 17 PageID: 512



 found that “the issuance of a Form 1099-C may be prima facie

 evidence of cancellation of debt, [which] the lender may rebut

 [with] evidence . . . showing that when it issued the form it did

 not intend to forgive the obligation.” See, e.g., Amtrust Bank v.

 Fossett, 224 P.3d 935, 937 (Ariz. Ct. App. 2009) (emphasis added).5

       Hence, while a Form 1099-C contemplates the “discharge” of a

 debt, it does not dictate an “actual discharge.” The regulation

 makes    clear   the   distinction   between   “discharge”    and   “actual

 discharge”:

       [A]ny applicable entity (as defined in section
       6050P(c)(1)) that discharges an indebtedness of any
       person (within the meaning of section 7701(a)(1)) of at
       least $600 during a calendar year must file an
       information return on Form 1099-C with the Internal
       Revenue Service. Solely for the purposes of the
       reporting requirements of section 6050P and this
       section, a discharge of indebtedness is deemed to have
       occurred, except as provided in paragraph (b)(3) of this
       section, if and only if there has occurred an
       identifiable event described in paragraph (b)(2) of this
       section, whether or not an actual discharge of
       indebtedness has occurred on or before the date on which
       the identifiable event has occurred.

 26 C.F.R. § 1.6050P-1(a)(1) (emphasis added). Every “identifiable

 event”    requires     either    a   “discharge,”    “cancellation,”     or

 “extinguishment.”      Id.   §   1.6050P-1(b)(2).   Yet,   the   regulation

 itself indicates that each of those can occur without an “actual

 discharge” occurring. Id. § 1.6050P-1(a)(1).



 5 As set forth infra, even if the Court adopted the minority rule,
 Gericke concedes that Truist did not intend to forgive the debt.
                                       11
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 12 of 17 PageID: 513



       This   distinction    is   also     supported   by   the   IRS’s   own

 instructions for taxpayers who receive a Form 1099-C:

       You received this form because a Federal Government
       agency or an applicable financial entity (a creditor)
       has discharged (canceled or forgiven) a debt you owed,
       or because an identifiable event has occurred that
       either is or is deemed to be a discharge of a debt of
       $600 or more. If a creditor has discharged a debt you
       owed, you are required to include the discharged amount
       in your income, even if it is less than $6000, on the
       “Other income” line of your Form 1040. However, you may
       not have to include all of the canceled debt in your
       income. There are exceptions and exclusions, such as
       bankruptcy and insolvency. See Pub. 4681, available at
       IRS.gov, for more details. If an identifiable event has
       occurred but the debt has not actually been discharged,
       then include any discharged debt in your income in the
       year that it is actually discharged, unless an exception
       or exclusion applies to you in that year.

 [See Docket No. 1-2, Complaint Exhibit 1 (PDF page 38).]

       Case law supports this conclusion, as well. For instance, the

 court in Wells Fargo Bank, N.A. v. Fraze, like here, analyzed the

 impact of a Form 1099-C issued pursuant to subsection “G.” No. 19-

 10499-GAO, 2020 WL 1615866, at *2 (D. Mass. Apr. 2, 2020). The

 court wrote that

       the Form 1099-C was filed to conform with IRS
       regulations, in satisfaction of a reporting requirement
       for tax purposes that arose regardless of whether “an
       actual discharge of indebtedness [had] occurred.” There
       is no other evidence offered that [the defendant]
       “actually” cancelled or discharged [the plaintiff’s]
       debt. This view comports with a majority of courts that
       have considered the significance of the filing of Form
       1099-C and have held that the Form 1099-C itself does
       not operate to legally discharge or otherwise cancel the
       underlying debt, but rather is simply the fulfillment of
       a reporting requirement to the IRS.


                                      12
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 13 of 17 PageID: 514



 Id. (emphasis added) (citing F.D.I.C. v. Cashion, 720 F.3d 169,

 178 (4th Cir. 2013)).

       A court in this District was faced with a similar CFA claim

 recently in Walker v. Ocwen Loan Servicing, LLC, Civil Action No.

 16-9157, 2017 WL 2957933 (D.N.J. July 11, 2017). In that case, the

 plaintiff argued “that it was an unlawful practice” under the CFA

 “for [the defendant] to report cancellations of debt on the Form

 1099-Cs . . . because [the defendant] did not actually cancel the

 debt and the amount is still due.” Id. at *2. The Court rejected

 this argument, noting that the defendant “was required by law to

 file” the Form 1099-C, which inherently meant that such filing

 could not constitute an “unlawful practice.” Id. The Walker court

 supported its interpretation by referring to the Fourth Circuit

 decision in F.D.I.C. v. Cashion, 720 F.3d 169, 178 (4th Cir. 2013).

       As both of those courts explained, “[t]he Code sets forth

 certain    reporting    requirements      to   the    IRS,    which   the   IRS

 regulations    have    implemented   through    the    Form    1099-C   filing

 requirement.” Id. (citing Cashion, 720 F.3d at 178; 26 U.S.C. §

 6050P). As the Cashion court reasoned, the “plain language” of

 Section 1.6050P-1(a) indicates that “a creditor,” such as Truist

 here,

       may be obligated to file a Form 1099-C even though an
       actual discharge of indebtedness has not yet occurred or
       is not contemplated. Moreover, the identifiable event
       triggering the obligation may not involve an actual
       discharge of the debt; rather, the event may be deemed

                                      13
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 14 of 17 PageID: 515



         to constitute a “discharge” “[s]olely for purposes of”
         determining the Form 1099-C reporting obligation.

 Cashion, 720 F.3d at 178-79. The Cashion court continued,

         The plain language of the regulation leads us to conclude
         that filing a Form 1099–C is a creditor’s required means
         of satisfying a reporting obligation to the IRS; it is
         not a means of accomplishing an actual discharge of debt,
         nor is it required only where an actual discharge has
         already occurred.

 Id. at 179.

         With respect to the case at hand, the relevant triggering

 event was Truist’s “decision,” or the “application of [its] defined

 policy, to discontinue collection activity and discharge debt.” 26

 C.F.R. § 1.6050P-1(b)(2)(G). This was indicated by the code “G”

 indicated on the Form 1099-C. As the IRS’s own instructions

 explain, “[a] creditor’s defined policy can be in writing or an

 established business practice of the creditor.” 2018 INSTRUCTIONS          FOR

 FORMS      1099-A     AND     1099-C,       at      4,       IRS       (2018),

 https://www.irs.gov/pub/irs-prior/i1099ac--2018.pdf.               Moreover,

 “[a] creditor’s established practice to stop collection activity

 and abandon a debt when a particular nonpayment period expires is

 a defined policy.” Id.

         In this case, the parties attempted to settle the debt, but

 were    ultimately   unsuccessful   in    doing   so.    Eventually,    Truist

 determined that “the Judgment was . . . inappropriate for continued

 pursuit for active collection within its collection process.”

 [Docket No. 16-1, at 17-18.] Truist was therefore required to issue

                                      14
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 15 of 17 PageID: 516



 the Form 1099-C to Gericke since the triggering event contemplated

 by 26 C.F.R. § 1.6050P-1(b)(2)(G) had occurred. However, as Gericke

 concedes, Truist made clear to Gericke that the Form 1099-C “does

 not release the client’s judgment as it has not been settled or

 paid.” [Docket No. 16-9, Complaint Exhibit 4.] Similar to the facts

 in   Walker,     “there    does   not     appear    to    be   any    surrounding

 circumstances that could have misled [Gericke] into thinking [his]

 debt was actually discharged and no longer owed.”6 Walker, 2017 WL

 2957933, at *4. Gericke admitted as much at oral argument. Here,

 it is clear that Truist was “required . . . to file the Form 1099-

 C to report the event, even though the debt was not discharged at

 that moment.” See id. at *3.

       Finally,    the     Court   notes   that     “[a]   basic      principle   of

 statutory construction is that [the Court] should avoid a statutory

 interpretation that leads to absurd results.” In re Kaiser Aluminum

 Corp., 456 F.3d 328, 330 (3d Cir. 2006). Here, Gericke’s position

 that Truist simply should not issue a Form 1099-C without actually

 discharging the debt would lead to absurd results. While this

 statute could have been drafted more clearly by Congress, the

 statute gives some sense of repose to debt disputes that otherwise,

 such as in this case, would persist for decades on end. At oral

 argument, Counsel for Gericke argued that, instead, Truist should


 6 Therefore, even if the Court applied the minority rule here,
 Truist would still prevail.
                                         15
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 16 of 17 PageID: 517



 be forced to wait the full twenty years before issuing the Form

 1099-C, during which time Truist would, Counsel conceded, continue

 to pursue Gericke over a debt that all parties seem to recognize

 is unlikely to ever be repaid in full. The definition of discharge,

 a creature of the Tax Code, as the regulations explain, provides

 a semblance of repose and finality to such disputes as between

 debtors and creditors. Gericke’s interpretation would lead to an

 absurd result.

       Therefore,    this   Court   agrees   with   Truist’s   argument   in

 support of its Motion to Dismiss. As noted above, this decision is

 in line with the majority of courts in the country. See Cashion,

 720 F.3d at 179. The Court appreciates “that these technical rules

 are [not] easily understood by the common consumer.” Walker, 2017

 WL 2957933, at *3. But in that respect, Gericke’s issue is with

 Congress. The fact of the matter is that the issuance of a Form

 1099-C is not the end of the road in terms of the actual discharge

 of a debt. Frustrating though that may be, it is clear that Truist

 was required by law to issue the Form 1099-C in this case. Doing

 so did not result in the actual discharge of Gericke’s debt. Truist

 made this clear to Gericke in their negotiations after the filing

 of the Form 1099-C. Therefore, there is no basis to find that

 Truist committed an “unlawful practice” as required by the CFA or




                                      16
Case 1:20-cv-03053-RMB-AMD Document 25 Filed 03/26/21 Page 17 of 17 PageID: 518



 “violated any clearly established legal right” as required by the

 TCCWNA. As such, Gericke’s claims fail as a matter of law.7

 VI.   CONCLUSION

       For the reasons expressed above, the Court will grant Truist’s

 Motion to Dismiss. An accompanying Order shall issue.



 March 26, 2021                            s/Renée Marie Bumb
 Date                                      RENÉE MARIE BUMB
                                           United States District Judge




 7 Because the Court rests its decision on the above analysis, it
 is unnecessary to address Truist’s remaining arguments.
                                      17
